Citation Nr: 0117415	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist. 

2.  Entitlement to an increased evaluation for hiatal hernia 
with reflux esophagitis and gastroesophageal reflux, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975 
and from March 1976 to January 1995.  His claims come before 
the Board of Veterans' Appeals (Board) on appeal from 
unfavorable rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The rating decisions on appeal also denied other increased 
rating claims.  At a March 2001 hearing, however, the veteran 
indicated that he wished to limit his appeal with respect to 
the issues of service connection for carpal tunnel syndrome 
of the right wrist, and an increased evaluation for hiatal 
hernia with reflux esophagitis and gastroesophageal reflux.  
Therefore, all other issues are dismissed without prejudice.  
See 38 C.F.R. § 20.204(c) (2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  The veteran's carpal tunnel syndrome of the right wrist 
began during his period of active military service.  

3.  The veteran's disability due to hiatal hernia with reflux 
esophagitis and gastroesophageal reflux produces persistently 
recurrent epigastric distress with dysphagia and 
regurgitation, requiring dilation on a regular basis.  
However, there is no evidence of any material weight loss, 
hematemesis, melena, or anemia; nor does the evidence show 
other symptom combinations that produce severe impairment of 
health.


CONCLUSIONS OF LAW

1.  The veteran's carpal tunnel syndrome of the right wrist 
was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.102 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for the veteran's disability due hiatal hernia with reflux 
esophagitis and gastroesophageal reflux have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Code 7346 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(VCAA).  As pertinent to this appeal, the act modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  Even though 
the RO developed this claim prior to the recent change in the 
law, the new law affects claims such as these because they 
were pending on the date of enactment of the new law in 
November 2000.  

The new law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes a decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The Board finds that the rating 
decisions and statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirement has been satisfied even though the RO did not 
have an opportunity to apply the specific provisions of the 
VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).   The record includes several VA examination 
reports which address the disabilities at issue.  
Nevertheless, the veteran's representative has argued that an 
additional examination is needed to assess the severity of 
the veteran's hiatal hernia with reflux esophagitis and 
gastroesophageal reflux.  For the reasons to be discussed, 
the Board finds that this argument is not persuasive.  

The veteran also testified at two personal hearings held at 
the RO in October 1995 and March 2001.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims.  Although he testified at his March 2001 hearing that 
several treatment reports from the Grand Island VA Medical 
Center had not been associated with the claims file, he 
stated that they pertained to treatment for colds with 
gastro-reflux symptoms.  He did not indicate that they showed 
symptoms representing a worsening of his service-connected 
hiatal hernia with reflux esophagitis and gastroesophageal 
reflux.  Therefore, the Board concludes that a decision on 
the merits of this issue need to be deferred to obtain these 
records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (in connection with the search for documents, this 
duty is limited to specifically identified documents that, by 
their description, would be facially relevant and material to 
the claim).  The Board notes that the veteran was also 
provided with additional time to submit evidence following 
his hearing before the Board at the RO.  No further documents 
have been received within the agreed upon time (60 days), and 
neither the veteran nor his representative have requested 
additional time to submit such evidence.  

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.  Service Connection for Carpal 
Tunnel Syndrome of the Right Wrist

The veteran claims that he currently suffers from carpal 
tunnel syndrome of the right wrist which initially had its 
onset in service.  At the March 2001 hearing, the veteran 
said he performed administrative work in service which 
required a significant amount of typing.  He said he 
eventually developed pain and numbness in his right wrist in 
1994 which has continued to the present.  He argued that 
service connection for carpal tunnel syndrome was therefore 
warranted.  For the reasons that follow, the Board agrees. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

Turning to the facts of this case, the veteran's service 
medical records show that he was seen in December 1991 for a 
one-week history of pain in his right forearm with gripping.  
X-rays revealed evidence of what appeared to be an old 
fracture on the medial malleolus which was nicely rounded.  
The clinician said this was in the tendonitis category.  

In May 1994 the veteran reported an episode involving 
tenderness in his right wrist with a tingling sensation 
radiating from his left elbow to his hand.  He said this 
episode lasted about five minutes. Upon physical examination, 
he had mild tenderness of the flexor tendons of the right 
wrist and mild tenderness in the ulnar nerve area of the left 
elbow.  The clinical impression was mild arthralgia of the 
right wrist and possible irritation of the ulnar nerve on the 
left.  The remainder of the service medical records were 
negative for any further complaint, treatment or finding 
pertaining to the right wrist. 

At a VA general medical examination in March 1995, just two 
months after his separation from service, the veteran 
reported that his right wrist would bother him while driving 
long distances.  No examination of his right wrist was 
performed at that time, but the right wrist was examined by 
VA in April 1995, at which time no clinical findings were 
found.  In particular, testing for grip strength, motor 
strength and dexterity of the fingers showed no 
abnormalities.  Sensation of the right hand was also intact, 
and X-rays were unremarkable.  

The veteran was afforded an additional VA examination in 
December 1995.  He reported pain in his right elbow since a 
back injury in 1991.  He also complained of numbness in the 
palm of his right hand while driving.  The clinical 
assessment included "normal wrist" and "lateral 
epicondylitis of the right elbow."  The examiner indicated 
that the veteran's symptoms involving the wrist and elbow 
were unrelated to his back problem.  

The veteran was treated by VA in July 1996 for complaints of 
decreased grip strength, as well as pain and numbness 
radiating from his right elbow to his fingers.  A nerve 
conduction study revealed compression of the median nerve at 
the wrist, reportedly similar to what was often found in 
carpal tunnel syndrome.  An August 1996 neurology 
consultation report listed a diagnosis of right carpal tunnel 
syndrome.  A September 1996 entry noted that he was fitted 
for wrist splints.  At a VA examination in June 1997, 
electromyographic and nerve conduction studies showed 
evidence of bilateral carpal tunnel syndrome.  A carpal 
tunnel surgical release was performed in March 1999.  At a VA 
general medical examination in July 1999, the diagnosis was 
status post carpal tunnel release of the right hand. 

After reviewing the record, the Board finds that the evidence 
supports the veteran's claim for service connection for 
carpal tunnel syndrome of the right wrist.  The veteran has 
stated on numerous occasions that his symptoms involving his 
right wrist began in 1994 while on active duty.  Although the 
veteran is not competent to render an opinion as to the cause 
or diagnosis of carpal tunnel syndrome, see Espiritu, 2 Vet. 
App. at 494-495, he is competent to testify as to the 
observable aspects and symptomatology he experienced.  The 
Board finds the veteran's testimony to be credible as to such 
observable symptoms.  

The evidence also shows that carpal tunnel syndrome was 
diagnosed in 1996, less than two years after the veteran's 
service retirement.  Although carpal tunnel syndrome was not 
specifically identified in service, a diagnosis of mild 
arthralgia of the right wrist was provided in May 1994.  The 
veteran continued to report symptoms involving his right 
wrist after his service retirement until a formal diagnosis 
of carpal tunnel syndrome was provided.  

Based on the record, the Board concludes that the veteran's 
complaints of right wrist pain in service may not reasonable 
be disassociated from carpal tunnel syndrome diagnosed two 
years later.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 
U.S.C. § 5107(b); 38 C.F.R. §§ 3.102.  Under these 
circumstances, resolving doubt in the veteran's favor, 
service connection may be granted for carpal tunnel syndrome 
of the right wrist.

III.  Increased Evaluation for Hiatal 
Hernia with Reflux Esophagitis and 
Gastroesophageal Reflux

The veteran's service medical records show that he was seen 
in April 1993 for a diagnosis of gastroesophageal reflux 
disease with Schatzki's ring.  A March 1995 VA examination 
report noted that he continued to suffer from 
gastroesophageal reflux.  In a June 1995 rating decision, the 
RO granted service connection for a disability identified as 
hiatal hernia with reflux esophagitis and gastroesophageal 
reflux.  A 30 percent evaluation was assigned, effective from 
February 1995.  The veteran contends that this disability has 
worsened and that an evaluation in excess of 30 percent is 
therefore warranted.  For the reasons set forth below, the 
Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim. 

A.  Factual Background

The 30 percent evaluation assigned by the RO was based on 
reported findings from a March 1995 VA examination.  In that 
report, it was noted that the veteran weighed 204 pounds, 
which was noted to be his maximum weight during the prior 
year.  He complained of belching and heartburn since 1989.  
He also reported dysphagia (difficulty in swallowing), and 
indicated that he may need dilation in the very near future.  
He said he frequently used antacids, and had been taking 
Zantac twice a day since 1993.  A gastrointestinal (GI) 
series revealed evidence of gastroesophageal reflux.  The 
diagnoses included hiatal hernia with reflux esophagitis and 
gastroesophageal reflux disease. 

At a VA general medical examination in October 1996, the 
veteran said he had a problem regurgitating food and 
difficulty swallowing.  He also reported an occasional 
problem with spontaneous belching.  Objectively, the veteran 
was described as slightly obese, measuring 5'10" in height 
and weighing 212 pounds.  Examination of the digestive system 
revealed normal bowel sounds, with no organomegaly or masses 
noted.  An upper GI series showed a small sliding-type hiatus 
hernia with slight irregularity of the mucosa of the distal 
esophagus, possibly due to reflux esophagitis.  Under the 
diagnoses section, the examiner listed "hiatal hernia with 
esophagitis requiring repeat dilation.  Last dilation 
9/17/96."

VA outpatient treatment reports show that the veteran 
underwent repeated dilations from 1995 to 1998 for diagnoses 
involving stricture of the esophagus, possible esophageal web 
and Schatzki's ring; dysphagia and history of esophageal web; 
and dysphagia with Schatzki's ring.  When seen in February 
1997, he reported a stabbing pain shooting across his 
abdomen.  He denied nausea and vomiting. 

When examined by VA in July 1999, the veteran described 
intermittent heartburn, occasional vomiting and difficulty 
swallowing.  He said an esophagogastroduodenoscopy (EGD) and 
a dilation performed in July 1998 revealed mild esophagitis 
at 40 cm.  A pathology report was unremarkable.  He also 
reported intermittent diarrhea and fecal leakage.  He said 
the fecal legal began in 1994 after having been prescribed 
Colace following surgery for anal fissures, but that the 
diarrhea subsided after this was discontinued. 

At his March 2001 hearing before the undersigned member of 
the Board, the veteran testified that his disability due to 
hiatal hernia with reflux esophagitis and gastroesophageal 
reflux was 100 percent worse than when he left service in 
1995.   He said the disability was manifested by a 
significant amount of coughing that produced a lot of white 
mucus, especially at night.  As a result, he said his wife 
slept in a different room.  This was verified in a March 2001 
letter submitted by his wife.  When asked about vomiting, he 
replied that he would occasionally lose food due to coughing.  

The veteran said he was given a dilation tube so he could 
dilate his esophagus himself.  He said he had gained 
approximately 25 pounds since service due to other service-
connected disabilities which made it difficult to exercise.  
He indicated that about "95 percent" of his treatment was 
at the Grand Island VA Medical Center.  In closing, the 
veteran's representative requested that the veteran be 
afforded an additional VA examination to assess the severity 
of his hiatal hernia with reflux esophagitis and 
gastroesophageal reflux.

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R.       § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990).

The veteran's disability due to hiatal hernia with reflux 
esophagitis and gastroesophageal reflux has been evaluated 
under Diagnostic Code 7346, which sets forth the criteria for 
hiatal hernias.  This diagnostic code provides a 30 percent 
evaluation for a hiatal hernia manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, which produces considerable impairment of health.  A 60 
percent evaluation is provided for a hiatal hernia where 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or if 
evidence shows other symptom combinations which produce 
severe impairment of health.  No higher evaluation is 
warranted under this code provision.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Applying these criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the veteran's 
disability due to hiatal hernia with reflux esophagitis and 
gastroesophageal reflux.  The evidence shows that this 
disability produces symptoms involving difficulty swallowing 
and substernal pain with regurgitation, each of which is 
contemplated in the criteria for a 30 percent evaluation.  

Significantly, the objective evidence does not show, nor has 
the veteran alleged, that he has experienced symptoms 
involving material weight loss, hematemesis (vomiting of 
blood), melena (the passage of dark-colored, tarry stools due 
to the presence of blood), or anemia on any persistent basis.  
See Stedman's Medical Dictionary, 771, 1082 (26th ed. 1995).  
Apparently, for various reasons, the veteran has actually 
gained weight during the pendency of this claim.  The record 
shows that he weighed 204 pounds in March 1995 and 212 pounds 
in October 1996.  He also testified in March 2001 that he had 
gained approximately 25 pounds since he left service in 1995.  
There is also no clinical evidence suggesting that the 
veteran's health has been severely impaired as a result of 
his disability due to hiatal hernia with reflux esophagitis 
and gastroesophageal reflux.  He has been described in part 
as well nourished with no findings to indicate severe 
impairment of health. 

Nevertheless, in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

In this case, a January 1997 letter from the financial 
secretary at New Life Assembly stated that the veteran's last 
day of employment was to be February 9, 1997.  She did not 
explain the circumstances surrounding the veteran's 
termination or resignation from that institution.  In 
addition, the veteran told a VA examiner in July 1999 that he 
was currently working as a truck driver.  He later stated at 
his hearing that he was working as a campus supervisor at a 
public school, and that his gastrointestinal disability did 
not interfere with his ability to work.  

Under these circumstances, the Board finds no factors 
suggestive of an unusual disability picture, such that the 
usual rating factors are inadequate, as a result of the 
veteran's service-connected hiatal hernia and related 
disability.  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final note, the Board points out that it has considered 
the argument advanced by the veteran's representative that an 
additional VA examination is needed to assess the severity of 
the veteran's hiatal hernia with reflux esophagitis and 
gastroesophageal reflux, because the most recent VA 
examination was performed in July 1999.  Neither the veteran 
nor his representative specifically contended, however, that 
this disability has worsened since the July 1999 examination.  
In particular, it has not been argued that the veteran 
currently has any of the symptoms listed in the criteria for 
a 60 percent evaluation under Diagnostic Code 7346.  

Thus, remanding the case to afford the veteran an additional 
medical examination does not appear to be indicated at this 
time.  The veteran, of course, is free to reopen his claim 
for increase at any time with the VA Regional Office, 
particularly if he develops symptoms in the nature of those 
associated with a 60 percent rating for this disability.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's disability due to hiatal hernia with reflux 
esophagitis and gastroesophageal reflux.  Accordingly, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000).  Therefore, the appeal as to this issue is denied.












ORDER

Service connection for carpal tunnel syndrome of the right 
wrist is granted. 

An evaluation in excess of 30 percent for hiatal hernia with 
reflux esophagitis and gastroesophageal reflux is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

